Citation Nr: 0707658	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-21 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the veteran's daughter is entitled to recognition as 
a helpless child on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The appellant is the surviving daughter of the veteran who 
had recognized service from February 1941 to June 1946.  Her 
brother is her guardian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
VARO in Manila, the Republic of the Philippines, which, in 
pertinent part, determined that the veteran's daughter was 
not entitled to recognition as a helpless child on the basis 
of permanent incapacity for self-support.


FINDINGS OF FACT

1.  The veteran's daughter was born in August 1947 and 
attained the age of 18 in August 1965.  

2.  The evidence of record does not establish that the 
veteran's daughter was permanently incapable of self-support 
by reason of physical or mental defects at or before she 
attained the age of 18.  


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the veteran's 
daughter prior to attaining the age of 18 have not been met.  
38 U.S.C.A. § 101(4), 1542, 5102-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.357, 3.356 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102-
5103A, 5107, significantly changed the law prior to the 
pendency of this claim.  VA has issued   regulations to 
implement the statutory changes and they are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and to redefine the obligations of 
VA with respect to the duty to assist the claimant with a 
claim.  In the instant case, the Board finds the VA fulfilled 
its duties to the claimant under the VCAA.  

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), the VCAA notice must: (1) Inform 
the claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); See also Beverly v. Nicholson, 
19 Vet. App. 394 (2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for his 
service connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Since the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus of opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a service connection claim.  

VA satisfied its duty to notify by means of an April 2004 
communication from the RO to the appellant's custodian.  He 
was informed of what evidence was required to substantiate 
the claim and of exactly what was needed to support the claim 
for helpless child benefits.  He was informed what evidence 
had been received and was told that it was his responsibility 
to make sure VA received all requested records that were not 
in the possession of a Federal department or agency.  

In an April 2006 communication he was provided with notice 
regarding the appropriate effective date and disability 
ratings, as required by Dingess.  However, as the Board 
concludes below that the preponderance of the evidence is 
against the claim for VA benefits on the basis of permanent 
incapacity for self-support, any question as to the 
appropriate effective date or disability rating to be 
assigned is rendered moot.

With regard to the duty to assist, the record contains 
medical records and affidavits from acquaintances of the 
appellant.  The veteran's daughter was not provided an 
examination in connection with this claim.  However, an 
examination is not necessary as there is no reasonable 
likelihood that either would be of assistance in helping the 
claim.  The veteran's daughter is currently in her late 
fifties, so an examination to determine her ability for self-
support prior to attaining the age of 18 would not be timely.  
As for an opinion, there is no competent evidence indicating 
that she was in fact helpless on or before the age of 18.  

Accordingly, the Board finds that VA has satisfied the duty 
to notify and assist the appellant and her guardian.  In the 
circumstances of this case, additional efforts to assist or 
notify her would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  VA has satisfied its duty to 
notify and assist the appellant and the custodian in every 
stage of this case.  Therefore, she is not prejudiced by the 
Board proceeding to the merits of the claim at this time.

Legal Criteria and Analysis

The Board has reviewed all the evidence of the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
of record.  The Board will summarize the evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, in 
support of the claim.  The Federal Circuit has held that the 
Board has to review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  

The term "child" includes an unmarried person, who, before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental and 
physical defect at the date of attaining the age of 18 years.  
Thus, the focus of the analysis must be on the individual's 
condition at the time of his or her 18th birthday.  It is 
that condition which determines whether entitlement to the 
status of "child" should be granted.  See Dobson v. Brown, 
4 Vet. App. 443 (1993).  

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through her own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  

Principal factors for consideration are:  (1) The fact that a 
claimant is earning her own support is prima facie evidence 
that she is not incapable of self-support.  Incapacity for 
self-support will not be considered to exist when the child 
by her own efforts is provided with sufficient income for her 
reasonable support; (2) a child shown by proper evidence to 
have been permanently and capable of self-support prior to 
the date of attaining the age of 18 years, may be so held at 
a later date even though there may have been a short 
intervening period or periods when her condition was such 
that she was employed, provided the cause of incapacity is 
the same as that upon which the original determination was 
made and there were no intervening diseases or injuries that 
could be considered as major factors.  Employment which was 
only casual, intermittent tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established; (3) it should be borne in mind 
that the employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases it should be considered whether the daily activities of 
the child and the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends; and (4) the capacity of 
the child for self-support is not determinable upon 
employment afforded solely upon sympathetic or charitable 
considerations and which involve no actual or substantial 
rendition of services.  38 C.F.R. § 3.356.

The issue which must be resolved in this case is whether the 
veteran's daughter became permanently incapable of self-
support by reason of mental or physical defect before turning 
18 years old.  Here, the veteran's daughter was born in 
August 1947 and is currently in her late fifties.  She 
attained the age of 18 in 1965, so evidence discussing her 
condition prior to that time is of prime importance.  Private 
medical records reveal that she has been diagnosed as having 
schizophrenia.  The determination of her status regarding 
permanent capacity turns, therefore, on evidence of her 
mental condition at age 18 or before.  Dobson v. Brown, 
4 Vet. App. 443 (1993).

Several affiants have attested to her having been disabled 
prior to age 18.  A joint affidavit from two individuals in 
April 2004 reveals they were neighbors of the appellant who 
recalled that "sometime in 1963 when she was in the second 
year of high school she got her illness and up to present she 
did not get well. . ."  Also of record is a statement from 
another individual dated in April 2004 indicating that he 
knew of the appellant's "abnormal" behavior which she claimed 
began when she was in high school.  

Another affidavit of record is from an individual dated in 
May 2005.  He attested to his personal knowledge of the 
appellant having had a mental illness at the time he first 
saw her when she was just 10 years of age.

Medical evidence of record includes a medical certificate 
from a private physician dated in January 2004 indicating 
that the appellant had been his patient since 2001 for 
chronic schizophrenia.  

Also of record is a certificate from a medical facility dated 
in April 2004 indicating the appellant had been confined to 
that facility in 1976.  However, it was indicated that any 
record pertaining to the appellant's confinement there had 
been "disposed of."  

Apparently received in early 2004 with the application for 
benefits was a copy of a May 1986 letter from a private 
physician who indicated the appellant had been a patient of 
hers for the past three years.  The physician stated the 
appellant "had the onset of her illness in 1963 when she was 
in the second year of high school."  She added that since 
that time the appellant had been dysfunctional and was not 
gainfully employable.  

Also of record is a copy of a May 1986 letter received in 
July 2005 in which a physician indicated that in July and 
August 1962 the appellant was seen by him and was found to be 
suffering from neurasthenia.  He indicated that he saw her 
about 4 or 5 times primarily for depressive symptoms.  

On the other hand, the evidence against the claim includes a 
permanent record from St. Michael's College in Guagua, 
Pampanga, indicating that the veteran's daughter had been a 
student there between 1960 and 1962.  A listing of courses 
taken for the school years 1960 to 1961, 1961 to 1962, and 
1962 to 1963 was provided.  With regard to the school year 
from 1961 to 1962, notation was made that she "left due on 
financial. . . "  

A listing of subjects was provided, but no grades were 
provided for the school year from 1962 to 1963.  It was noted 
that she had dropped out of school in July 1962 "due to 
financial difficulties."  No reference whatsoever was made 
anywhere to her physical or psychiatric status.  

Based on the foregoing, the Board finds there is no objective 
clinical evidence establishing that the appellant was 
incapable of self-support prior to her attaining the age of 
18 years.  There are no actual medical treatment records 
pertaining to her prior to the age of 18.  One of the 
physicians mentioned above did not first see her until 2001, 
a time many years after she had attained the age of 18.  The 
medical certificate from the private hospital in April 2004 
referred to hospitalization of the appellant there in 1976, 
again a time a number of years following her having attained 
the age of 18.  One physician who described the appellant as 
totally disabled in a May 1986 statement indicated at that 
time that the appellant had only been seen by her for the 
past three years.  Reference was made to the onset of the 
appellant's illness having been in 1963 when in high school.  
However, this statement is not persuasive in light of the 
fact that the physician did not first see the appellant for 
many years following her 18th birthday.  

The May 1986 statement from another physician that was not 
received until 2005, referred to his having seen the 
appellant in 1962.  However, in this statement, he indicated 
that he saw the appellant for what he said was neurasthenia 
which he handled as a psychoneurotic case.  His brief 
statement provided no indication as to the psychiatric 
disability rendering the appellant incapable of self-support 
at that time.  Further, it was not accompanied by any 
contemporaneous medical records.  In fact, the claims file is 
without any medical treatment records for the appellant prior 
to her reaching the age of 18, or even any records of 
treatment for years after she reached the age of 18.  

The statements of record from acquaintances of the appellant 
are also not persuasive in finding that the appellant was 
incapable of self-support prior to age 18.  As lay persons, 
they are not competent to provide evidence that requires 
medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The only contemporaneous evidence of 
record is the report of the appellant's schooling in the 
early 1960's.  It was reflected in the school records that 
the appellant left school because of considerations.  There 
was no indication whatsoever that the reason for her 
departure was any kind of severely disabling disorder that 
rendered her incapable of self-support.  The Board concludes 
that the probative evidence is against the claim for VA 
benefits on basis of permanent incapacity for self-support 
prior to attaining 18 years of age.  


ORDER

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support prior to attaining the age of 
18 years is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


